Case 19-11104-JTD   Doc 808      Filed 01/02/20           Page 1 of 11




                       Reporting Period: November 1 - November 30, 2019




                          1/2/2020
                                      Case 19-11104-JTD                            Doc 808                 Filed 01/02/20                           Page 2 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                                  Case No. 19-11104 (JTD)
                Debtors                                                                                                                   Reporting Period: November 1 - November 30, 2019

                                                          SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                        BANK ACCOUNTS                                       CURRENT MONTH                        CUMULATIVE FILING TO DATE
                                                      OPER.          PAYROLL           TAX             OTHER             ACTUAL                PROJECTED                ACTUAL                 PROJECTED
                                                 $      5,266,771   $          -   $           -   $     2,500,000   $        7,766,771   $                  -   $        7,766,771   $                           -
CASH BEGINNING OF MONTH


RECEIPTS
CASH SALES                                                              SEE ATTACHMENT

ACCOUNTS RECEIVABLE
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH LIST)
TRANSFERS (FROM DIP ACCTS)

  TOTAL RECEIPTS


DISBURSEMENTS
NET PAYROLL                                                             SEE ATTACHMENT

TAXES


SECURED/ RENTAL/ LEASES
UTILITIES
INSURANCE
MARKETING & TRANSPORTATION
GENERAL & ADMINISTRATION
ROYALTIES/LAND
LEASE OPERATING & CAP EXP.
OTHER (ATTACH LIST)
OWNER DRAW *
TRANSFERS (TO DIP ACCTS)
PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TOTAL DISBURSEMENTS


NET CASH FLOW
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                              $      2,953,942   $          -   $           -   $     2,500,000   $        5,453,942   $                  -   $        5,453,942   $                          -

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE




                                                              THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                   (see attachment)
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                    (see attachment)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                      (see attachment)
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                       (see attachment)




                                                                                                                                                                                                           FORM MOR-1
             Case 19-11104-JTD                                        Doc 808             Filed 01/02/20                                Page 3 of 11


EdgeMarc Energy Holdings, LLC
Cash Flow
MOR-1 Supplement

                                                                                                                           Cumulative Actual
                                                                                                                              Per Entity
                                                                                                                                                                           TOTAL
                                                                                                                                                                           Through
                                                                                                          11/1/2019 Through 11/30/2019
                                                                                                                                                                          11/30/2019

                                                                                                                                EM Energy
                                                                                      EM Energy       EM Energy Ohio,                              EdgeMarc Energy
                                                                                                                               Pennsylvania,                               TOTAL
                                                                                       Employer           LLC                                       Holdings, LLC
                                                                                                                                   LLC


Beginning Cash                                                                    $      1,920,919    $      4,440,334     $        1,355,518      $       50,000     $      7,766,771

Collections
    Operating Cash Receipts OH                                                    $           -       $            -       $             -         $          -       $            -
    Operating Cash Receipts PA                                                                -                    -                     363                  -                    363
    Other Receipts                                                                            119                  -                     -                    -                    119
    DIP Draw                                                                              150,000                  -                     -                    -                150,000
Total Collections (net of noncash DIP Roll-up )                                   $       150,119     $            -       $             363       $          -       $        150,481

Operating Disbursements
   ROYALTIES
           Royalties                                                                           -                   -                      -                   -                    -

    GATHERING PROCESSING AND TRANSPORTATION (GP&T)
         G,P&T                                                                                 -                   -                      -                   -                    -

    LEASE OPERATING EXPENSE (LOE)
         LOE                                                                               (13,014)                -                      -                   -                (13,014)

    CAPITAL EXPENDITURES (CapEx)
         Capex                                                                             (40,635)                -                      -                   -                (40,635)

    GENERAL AND ANDMINISTRATIVE (G&A)
      Payroll and Benefits                                                                (178,513)                -                      -                   -               (178,513)
      Insurance                                                                                -                   -                      -                   -                    -
      Rent                                                                                     -                   -                      -                   -                    -
      Other                                                                               (119,214)                -                      -                   -               (119,214)
    G&A                                                                           $       (297,727) $              -       $              -        $          -       $       (297,727)

    State, Local and Canadian Tax Payments                                                     -               (29,334)                   -                   -                (29,334)

    Total Disbursements - (Royalties, GP&T, LOE, G&A and Tax)                     $       (351,376) $          (29,334) $                 -        $          -       $       (380,710)

Net Operating Cash Flow                                                           $       (201,257) $          (29,334) $                363       $              -   $       (230,229)

    RESTRUCTURING COSTS
       Professional Fees                                                          $              - $                   -   $                   -   $              -   $              -
       DIP Debt Service                                                                   (501,211)                -                      -                   -               (501,211)
       Non-Estate Professional Fees                                                            -                   -                      -                   -                    -
       UST Fees                                                                                -                   -                      -                   -                    -
          Total Restructuring Costs (net of noncash DIP Roll-up)                  $       (501,211) $              -       $              -        $          -       $       (501,211)

Net Cash Flow                                                                     $       (702,468) $          (29,334) $                363       $              -   $       (731,439)

INTERCOMPANY ADJUSTMENTS FOR UST FEE CALCULATION
        PA Intercompany (G,P&T, LOE, and CapEx)                                   $         13,212 $                 - $              (13,212) $                  -   $              -
        OH Intercompany (G,P&T, LOE, and CapEx)                                             40,437             (40,437)                     -                     -                  -
DISBURSEMENTS FOR QUARTERLY FEE CALCULATION                                       $       (798,938) $          (69,771) $             (13,212) $                  -   $       (881,921)


MOR 1 - Reconciliation (Intercompany and other reconciling items)
IC Cash Transfers (Amounts transferred between EM Employer and other entities )            150,000           (2,000,000)            1,850,000                         $              -
Ending Cash Book Balance                                                          $      1,368,451    $       2,411,001 $           3,205,880      $       50,000     $      7,035,332


DGOC Reconciliation
Total Reciepts                                                                    $              - $             2,526 $                    -      $            -
Total Payments                                                                          (1,231,509)           (352,406)                     -                   -
Ending Cash Book Balance (1)                                                      $        136,942 $         2,061,121 $            3,205,880      $       50,000     $      5,453,942




Footnotes
(1) Includes petty cash of $230




                                                                                                                                                                                          FORM MOR-1 Supplement
                             Case 19-11104-JTD                            Doc 808               Filed 01/02/20                    Page 4 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                               Case No. 19-11104 (JTD)
                Debtors                                                                                                  Reporting Period: November 1 - November 30, 2019

                                                                        BANK RECONCILIATIONS
                                                                           Continuation Sheet for MOR-1
                            A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                                   Operating                         Payroll                           Tax
                                                         #                               #
BALANCE PER BOOKS                                                                                              SEE ATTACHMENT


BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
ADJUSTED BALANCE IN CAD
EXCHANGE RATE
BALANCE IN USD
TRANSLATION GAIN/LOSS
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
   balance per books

DEPOSITS IN TRANSIT                                           Date          Amount            Date         Amount            Date            Amount




CHECKS OUTSTANDING                                           Ck. #          Amount           Ch. #         Amount            Ck. #           Amount




OTHER




                                                                                                                                                                       FORM MOR-1a
                           Case 19-11104-JTD                      Doc 808           Filed 01/02/20                Page 5 of 11



EdgeMarc Energy Holdings, LLC
Bank Account Balances - MOR-1a Attachment
Reporting Period: November 1 - November 30, 2019

                                                     Last 4 digits of       Ending Balance
    Name of Institution        Type of Account                                                                                Debtor
                                                     account number        November 30, 2019
KeyBank                       OPERATING              5479                $              50,000    EdgeMarc Energy Holdings, LLC
KeyBank                       OPERATING              5446                $            126,960     EM Energy Employer, LLC
KeyBank                       OPERATING              5461                $            755,433     EM Energy Ohio, LLC
KeyBank                       OPERATING              5453                $            167,672     EM Energy Pennsylvania, LLC
KeyBank                       UTILITY                3138                $              12,500    EM Energy Employer, LLC
                     (1)
Royal Bank of Canada          TAX                    1262                $                 -      EdgeMarc Energy Holdings, LLC
KeyBank                       CARVE OUT              0247                $          1,500,000     EM Energy Ohio, LLC
KeyBank                       CARVE OUT              0239                $          3,050,000     EM Energy Pennsylvania, LLC

  Total                                                                  $            5,662,566

Attestation: I, Alan Shepard, CFO, attest that all requisite bank reconciliations for the above referenced accounts have been performed for the reporting period.


Footnotes:
(1) The Royal Bank of Canada Tax account (ending in 1262) has been closed as of July 31, 2019




                                                                                                                                            FORM MOR-1a Attachment
                              Case 19-11104-JTD                                Doc 808                 Filed 01/02/20                        Page 6 of 11



                             In re: EdgeMarc Energy Holdings, LLC, et al.                                                                        Case No. 19-11104 (JTD)
                                             Debtors                                                                                           Reporting Period: November 1 - November 30, 2019

                                                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                 This schedule is to include all retained professional payments from case inception to current month

                                                                                                          Check                            Amount Paid                       Year-To-Date
            Payee                 Period Covered       Amount Approved             Payor             Number     Date                Fees           Expenses             Fees            Expenses
Davis Polk & Wardwell, LLP                                                                                                                                             3,996,140.46        62,108.44
Landis Rath & Cobb, LLP                                                                                                                                                  570,217.10        30,175.22
Prime Clerk                                                                                                                                                              173,897.47       152,132.39
Opportune, LLP                                                                                                                                                         1,148,393.07        57,651.23
Morris Nichols Arsht &
Tunnell, LLP                                                                                                                                                            450,776.00         17,259.61
Conway MacKenzie, Inc                                                                                                                                                   597,038.60         14,289.28
Brown Rudnick, LLP                                                                                                                                                      998,834.46         60,876.35
Evercore Group, LLC                                                                                                                                                     270,000.00         63,731.76
Leech Tishman Fuscaldo &
Lampl, LLC                                                                                                                                                             116,394.80          26,849.75




                                                                                                                                                                                         FORM MOR-1b
                             Case 19-11104-JTD                                        Doc 808                     Filed 01/02/20                        Page 7 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                                          Case No. 19-11104 (JTD)
                Debtors                                                                                                                             Reporting Period: November 1 - November 30, 2019

                                                                                     STATEMENT OF OPERATIONS
                                                                                                    (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                                                       Month to Date - 11/1/19 Through 11/30/19

                                                                                                                EM Energy        EM Energy Ohio,    EM Energy     EdgeMarc Energy
                                                                                                                                                                                                 Total
                                                                                                               Employer, LLC         LLC         Pennsylvania, LLC Holdings, LLC
REVENUES (Accrual Basis)
        Gross Revenues                                                                                     $             1,645   $              -   $            215    $               -   $            1,860
OPERATING EXPENSES
Gathering, Processing & Transportation                                                                     $                 - $               - $          (825,103) $                 - $         (825,103)
LOE (normal well operating costs )                                                                                     (17,384)             (126)              4,093                    -            (13,417)
State, Local and Canadian Taxes (certain amnts paid post petition accrued in prev. periods )                                 -                 -            (125,279)                   -           (125,279)
Depreciation Depletion and Amortization                                                                               (297,989)                -                   -                    -           (297,989)
General and Administrative                                                                                            (292,269)          (11,134)                  -              (50,000)          (353,403)
        Total Operating Expenses                                                                           $          (607,642) $        (11,260) $         (946,289) $           (50,000) $      (1,615,191)
OTHER INCOME AND EXPENSES
Derivative and Foreign Currency Income                                                                     $         5,706,401 $                -   $               -   $               -   $      5,706,401
Interest Expense                                                                                                          (609)                 -                   -                   -               (609)
Bad Debt                                                                                                                     -                  -                   -                   -                  -
Other Expense (booking of liability for letters of credit drawn by counterparties post-petition )                            -                  -                   -                   -                  -
        Total Other Income (Expense)                                                                       $         5,705,792 $                -   $               -   $               -   $      5,705,792
REORGANIZATION ITEMS
Professional Fees                                                                                          $                 - $               -    $              - $                  - $                -
U. S. Trustee Quarterly Fees                                                                                                 -                 -                   -                    -                  -
Interest Earned on Accumulated Cash from Chapter 11                                                                          -                 -                   -                    -                  -
Gain (Loss) from Sale of OH Assets                                                                                  (5,706,400)          184,478                   -                    -         (5,521,922)
Other Reorganization Expenses                                                                                                -                 -                   -                    -                  -
        Total Reorganization Expenses                                                                      $        (5,706,400) $        184,478    $              - $                  - $       (5,521,922)
Income Taxes                                                                                                                 -                 -                   -                    -                  -
Net Profit (Loss)                                                                                          $          (606,605) $        173,218    $       (946,074) $           (50,000) $      (1,429,461)



                                                                                                                                        Cumulative - 5/15/19 Through 11/30/19

                                                                                                                EM Energy        EM Energy Ohio,    EM Energy     EdgeMarc Energy Cumulative Filing
                                                                                                               Employer, LLC         LLC         Pennsylvania, LLC Holdings, LLC     to Date
REVENUES (Accrual Basis)
        Gross Revenues                                                                                     $             (9,499) $     6,794,193    $         49,438    $       2,847,688   $      9,681,820
OPERATING EXPENSES
Gathering, Processing & Transportation                                                                     $                 - $       (2,995,853) $       (4,367,595) $     (2,969,560) $       (10,333,008)
LOE (normal well operating costs)                                                                                     (362,806)          (690,897)           (215,368)         (233,851)          (1,502,922)
State, Local and Canadian Taxes (certain amnts paid post petition accrued in prev. periods)                                  -           (220,628)           (751,673)         (113,014)          (1,085,315)
Depreciation Depletion and Amortization                                                                             (1,832,564)        (1,948,605)                  -          (679,433)          (4,460,602)
General and Administrative                                                                                          (3,368,978)           (35,690)                  -          (632,956)          (4,037,624)
        Total Operating Expenses                                                                           $        (5,564,348) $      (5,891,673) $       (5,334,636) $     (4,628,814) $       (21,419,471)
OTHER INCOME AND EXPENSES
Derivative and Foreign Currency Income                                                                     $         8,831,780 $               - $                  -   $     4,529,206 $         13,360,986
Interest Expense                                                                                                    (3,329,279)                -                    -                 -           (3,329,279)
Bad Debt                                                                                                                     -          (830,313)                   -                 -             (830,313)
Other Expense (booking of liability for letters of credit drawn by counterparties post-petition)                   (16,972,234)                -                    -        (3,508,500)         (20,480,734)
        Total Other Income (Expense)                                                                       $       (11,469,733) $       (830,313) $                 -   $     1,020,706 $        (11,279,340)
REORGANIZATION ITEMS
Professional Fees                                                                                          $        (8,825,220) $               - $                 - $               - $         (8,825,220)
U. S. Trustee Quarterly Fees                                                                                          (539,399)                 -                   -                 -             (539,399)
Interest Earned on Accumulated Cash from Chapter 11                                                                          -                  -                   -                 -                    -
Gain (Loss) from Sale of OH Assets                                                                                  (6,612,202)      (159,547,454)                  -                 -         (166,159,656)
Other Reorganization Expenses                                                                                       (2,906,841)                 -                   -          (450,000)          (3,356,841)
        Total Reorganization Expenses                                                                      $       (18,883,662) $    (159,547,454) $                - $        (450,000) $      (178,881,116)
Income Taxes                                                                                                                 -                  -                   -                 -                    -
Net Profit (Loss)                                                                                          $       (35,927,242) $    (159,475,247) $       (5,285,198) $     (1,210,420) $      (201,898,107)
*"Insider" is defined in 11 U.S.C. Section 101(31).
Footnote:
The following debtor entities had no activity during the reporting period to report: EM Energy Keystone, LLC; EM Energy Manager, LLC; EM Energy Midstream Ohio, LLC; EM Energy Midstream
Pennsylvania, LLC; EM Energy West Virginia, LLC.                                                                                                                                                                 FORM MOR-2
                                                                        Case 19-11104-JTD                                    Doc 808                 Filed 01/02/20                     Page 8 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                                                                                                                 Case No. 19-11104 (JTD)
                Debtors                                                                                                                                                                                                    Reporting Period: November 1 - November 30, 2019

                                                                                                                                BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                                                                       BOOK VALUE AT END OF
                                                                                                                                                     CURRENT REPORTING MONTH


                                                                                                                                                                                                                                                   BOOK VALUE ON PETITION
                                                                                                   EM Energy            EM Energy Ohio,             EM Energy             EdgeMarc Energy
                                                                                                                                                                                                    Eliminations                  Total                    DATE
                                                                                                    Employer                LLC                  Pennsylvania, LLC         Holdings, LLC

                                      ASSETS
CURRENT ASSETS
Cash and Equivalents                                                                           $           136,941     $          2,061,122      $         3,205,880      $          50,000     $               -    $               5,453,943     $                   1,739,361
Accounts Receivable - DGOC                                                                                     -                        -                        -                      -                       -                          -
Accounts Receivable - Other                                                                                  5,461                      -                        -                      -                       -                        5,461                        3,337,067
Intercompany Receivable (1)                                                                             32,438,906                      -                        -                      -               (32,438,906)                       -                                -
Short-term Commodity Derivative Asset                                                                          -                        -                        -                      -                       -                          -                          1,097,468
Other Current Asset                                                                                      2,641,398                      -                    284,797                    -                       -                    2,926,195                        3,980,420
TOTAL CURRENT ASSETS                                                                           $        35,222,706     $          2,061,122      $         3,490,677      $          50,000     $       (32,438,906) $               8,385,599     $                 10,154,316
PROPERTY AND EQUIPMENT
Evaluated Properties                                                                           $                -    $                   -       $      198,916,832 $                   -       $                  -       $       198,916,832 $                     851,943,342
Permanent Waterline                                                                                      17,076,500                      -                      -                       -                          -                17,076,500                        17,308,167
Other Property and Equipment                                                                              2,090,569                      -                      -                       -                          -                 2,090,569                         2,131,468
Less Accumulated Depletion Depreciation and Amortization                                                (10,065,181)                     -              (64,217,220)                    -                          -               (74,282,401)                     (519,422,770)
TOTAL OTHER PP&E                                                                               $          9,101,888 $                        -   $      134,699,612 $                       -   $                      -   $       143,801,500 $                     351,960,207
OTHER ASSETS
Long-term Commodity Derivative Asset                                                           $                  -    $                     -   $                    -   $                 -   $                      -   $                   -   $                    263,266
Other Assets                                                                                                 35,000                      -                        -                     -                          -                      35,000                         59,481
TOTAL OTHER ASSETS                                                                             $             35,000    $                 -       $                -       $             -       $                  -       $              35,000   $                    322,747

TOTAL ASSETS                                                                                   $        44,359,594     $          2,061,122      $      138,190,289       $          50,000     $       (32,438,906) $             152,222,099     $                362,437,269

                                                                                                                                                        BOOK VALUE AT END OF                                                                           BOOK VALUE ON
                         LIABILITIES AND OWNER EQUITY                                                                                                CURRENT REPORTING MONTH                                                                           PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Postpetition Liabilities                                                                       $           390,051     $          3,468,715      $        5,322,978       $          50,000     $                 - $                9,231,743     $                              -
Intercompany Payable (1)                                                                       $                 -               17,344,480              15,094,426       $               -             (32,438,906) $                       -                                -
Secured Debt / Debtor-in-Possession Financing (2)                                                       54,774,161                      -                       -                       -                       -                   54,774,161                                -
TOTAL POSTPETITION LIABILITIES                                                                 $        55,164,212     $         20,813,195      $       20,417,404       $          50,000     $       (32,438,906) $              64,005,904     $                          -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt (2)                                                                               $           111,557     $                  -      $                 -      $              -      $                      -   $           111,557     $                 47,000,000
Other Liabilities (3)                                                                                   29,130,028                3,190,875                5,947,826             3,387,501                         -       $        41,656,230                       59,360,682
TOTAL PRE-PETITION LIABILITIES                                                                 $        29,241,585     $          3,190,875      $         5,947,826      $      3,387,501      $                      -   $        41,767,787     $                106,360,682

TOTAL LIABILITIES                                                                              $        84,405,797     $         24,004,070      $       26,365,230       $      3,437,501 $            (32,438,906) $             105,773,692     $                106,360,682
OWNER EQUITY                                                                                                                                                                             -
Owner's Equity Account                                                                         $        (40,046,203) $          (21,942,948) $          111,825,059       $     (3,387,501) $                          -   $        46,448,407     $                256,076,588
NET OWNER EQUITY                                                                               $        (40,046,203) $          (21,942,948) $          111,825,059       $     (3,387,501) $                      -       $        46,448,407     $                256,076,588

TOTAL LIABILITIES AND OWNERS' EQUITY                                                           $        44,359,594     $          2,061,122      $      138,190,289       $          50,000     $       (32,438,906) $             152,222,099     $                362,437,269

*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnotes:
(1) EM Energy Employer, LLC disburses payments for the majority of the trade payables for EM Energy Ohio, LLC and EM Energy Pennsylvania, LLC giving rise to all the intercompany receivables/payables
(2) The prepetition revolving credit facility was rolled up in the prior reporting period pursuant to the final DIP order.
(3) Other Liabilities consists of AP trade and certain midstream obligations, asset retirement obligations, Royalties, capital lease obligations, derivative liabilities and Taxes

The following debtor entities had no activity during the reporting period to report: EM Energy Keystone, LLC; EM Energy Manager, LLC; EM Energy Midstream Ohio, LLC; EM Energy Midstream Pennsylvania, LLC; EM Energy West Virginia, LLC.
                                                                                                                                                                                                                                                                              FORM MOR-3
                                    Case 19-11104-JTD                                     Doc 808                   Filed 01/02/20                            Page 9 of 11



            In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                         Case No. 19-11104 (JTD)
                 Debtors      Debtors                                                                                                       Reporting Period: November 1 - November 30, 2019



                                                                     BALANCE SHEET - continuation sheet

                                                                                                BOOK VALUE AT END OF                                           BOOK VALUE ON
                                      ASSETS                                                  CURRENT REPORTING MONTH                                          PETITION DATE
Other Current Assets
         Canis ETP Pipeline Prepayment                                                    $                                       340,143    $                                       340,143
         DTI FT Contract                                                                                                                -                                            450,000
         Drilling Deposit - Control of Wells                                                                                       19,198                                             19,198
         Retainers for Professional Services                                                                                    1,657,652                                          1,514,601
         Prepaid Subscriptions                                                                                                     28,412                                             79,358
         Prepaid Expenses                                                                                                          91,252                                            294,143
         Prepaid Insurance                                                                                                        789,538                                          1,025,450
         Prepaid Payroll                                                                                                                -                                            257,526
         TOTAL Other Current Assets                                                       $                                     2,926,195    $                                     3,980,420
Other Assets
         Union Pipeline Deposit                                                           $                                        35,000    $                                        35,000
         Advanced Royalties                                                                                                           -                                               24,481
         TOTAL Other Assets                                                               $                                        35,000    $                                        59,481
                                                                                                BOOK VALUE AT END OF                                           BOOK VALUE ON
               LIABILITIES AND OWNER EQUITY                                                   CURRENT REPORTING MONTH                                          PETITION DATE
Postpetition Liabilities
           AP Trade                                                                       $                                       187,623    $                                             -
           DGOC Trade Payables                                                                                                          -                                                  -
           Due to DGOC                                                                                                                  -                                                  -
           Taxes Payable                                                                                                          817,267                                                  -
           Royalty Payable                                                                                                          6,839                                                  -
           Capital Accrual                                                                                                              -                                                  -
           Midstream Payable                                                                                                    7,967,586                                                  -
           Board member service                                                                                                    50,000
           Employee Benefits/Retention Payable                                                                                    202,428                                                  -
                                                                                                                                                                                           -
            TOTAL Postpetition Liabilities                                                $                                     9,231,743    $                                             -

Footnotes:
During the reporting period, the debtors reconciled their pre- and post-petition financials, which is reflected in the updated petitition date book values.




                                                                                                                                                                                               FORM MOR-3cont
                           Case 19-11104-JTD                          Doc 808               Filed 01/02/20                Page 10 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                Case No. 19-11104 (JTD)
                 Debtors                                                                                                  Reporting Period: November 1 - November 30, 2019

                                                           STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.
                                                                    Beginning            Amount                                                                   Ending
                                                                       Tax              Withheld or         Amount            Date            Check No.             Tax
                                                                    Liability (1)        Accrued             Paid             Paid             or EFT             Liability
Federal (1) - (N/A as Debtor is a passthrough entity)
Withholding                                                     $             -         $       -       $         -                                           $           -
FICA-Employee                                                                       -               -                 -                                                       -
FICA-Employer                                                                       -               -                 -                                                       -
Unemployment                                                                        -               -                 -                                                       -
Income                                                                              -               -                 -                                                       -
Other:_________________                                                             -               -                 -                                                       -
  Total Federal Taxes                                           $             -         $       -       $         -
State and Local (1)
Withholding                                                     $            -                                                                                $           -
Sales & Use and OH CAT Taxes                                              18,221             14,086            29,355 various             EFT                 $         2,953
Production (Severance Tax)                                               689,035            125,279                 -                                         $       814,314
  Total State and Local                                         $        707,256        $   139,365     $      29,355                                         $       817,267
Total Taxes                                                     $        707,256        $   139,365     $      29,355                                         $       817,267
(1) State local and federal withholdings and other employee related taxes are processed and paid by ADP.

                                                  SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.
                                                                                                           Number of Days Past Due
                                                               Current        0-30                      31-60         61-90               Over 90             Total
Accounts Payable (1)                                           $ 8,162,048 $                        -    $          - $               -   $               -    $              -
Wages Payable                                                         202,428                       -               -                 -                   -                   -
Taxes Payable                                                         817,267                       -               -                 -                   -                   -
Rent/Leases-Building                                                        -                       -               -                 -                   -                   -
Rent/Leases-Equipment                                                       -                       -               -                 -                   -                   -
Secured Debt/Adequate Protection Payments                          54,774,161                       -               -                 -                   -                   -
Professional Fees                                                           -                       -               -                 -                   -                   -
Amounts Due to Insiders*                                               50,000                       -               -                 -                   -                   -
Total Postpetition Debts                                       $ 64,005,904 $                       -    $          - $               -   $               -   $               -

*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnotes:
Postpetition debts to be paid by debtor in the normal course of business utilizing cash on hand.




                                                                                                                                                                  FORM MOR-4
                            Case 19-11104-JTD                         Doc 808              Filed 01/02/20             Page 11 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                      Case No. 19-11104 (JTD)
                Debtors                                                                         Reporting Period: November 1 - November 30, 2019


                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                              $        12,019
+ Amounts billed during the period
- Amounts written off during the period
- Amounts collected during the period                                                                      (6,558)
Total Accounts Receivable at the end of the reporting period                                    $           5,461

Accounts Receivable Aging                                                                             Amount
0 - 30 days old                                                                                                -
31 - 60 days old                                                                                              27
61 - 90 days old                                                                                               -
91+ days old                                                                                               5,434
Total Accounts Receivable                                                                       $          5,461
Amount considered uncollectible (Bad Debt)                                                                     -
Accounts Receivable (Net)                                                                       $          5,461



                                                      DEBTOR QUESTIONNAIRE

Must be completed each month                                                                    Yes                  No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                          X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                          X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                       X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                       X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                              X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Footnotes:




                                                                                                                                                   FORM MOR-5
